DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 11, 12, 17, and 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagashima (2013/0033098).
Regarding Claim 1: Nagashima teaches an electrical assembly comprising: a housing (11) with a cavity sized to retain electrical components (fig. 1), and an opening to the cavity (fig. 1); a cover (4) sized to enclose the opening (fig. 1; and a plurality of mechanical retainers (10/13) formed along a perimeter of the housing opening (fig. 1) or the cover (fig. 1) to be mechanically, plastically deformed into engagement with the housing (figs. 1-2 so the elastic clips that become plastically deformed during use) or the cover (figs. 1-2) to affix the cover to the housing (figs. 1-2).
Regarding Claim 2: Nagashima teaches wherein one of the housing and the cover is provided with a series of receptacles (13) formed about the perimeter (fig. 1).
Regarding Claim 3: Nagashima teaches one of the housing and the cover is provided with a series of retainers (10) formed about the perimeter (fig. 1) and oriented to align with the series of receptacles (figs. 1-2) to be deformed into the series of receptacles (figs. 1-2).
Regarding Claim 4: Nagashima teaches no threaded fasteners attach the cover to the housing (figs. 1-2).
Regarding Claim 11: Nagashima teaches providing the housing (11); installing electrical components (fig. 1) in the housing cavity (fig. 1); placing the cover (4) on the opening of the housing (figs. 1-2); and plastically deforming (figs. 1-2 so the elastic clips that become plastically deformed during use) the mechanical retainers (10).
Regarding Claim 12: Nagashima teaches a method to enclose an electrical assembly comprising: providing a housing (11) with a cavity (fig. 1); installing electrical components (fig. 1) in the housing cavity (fig. 1); placing a cover (4) over the cavity of the housing (figs. 1-2); and plastically deforming (figs. 1-2 so the elastic clips that become plastically deformed during use) a plurality of mechanical retainers (10) about a perimeter of the cover (figs. 1-2) and the housing to affix and retain the cover on the housing to enclose the cavity (figs. 1-2).
Regarding Claim 17: Nagashima teaches an electrical assembly assembled by the method of claim 12 (figs. 1-2).
Regarding Claim 20: Nagashima teaches the series of receptacles are formed laterally around the perimeter of the housing and are spaced incrementally (figs. 1-2).
Regarding Claim 21: Nagashima teaches the series of receptacles have a blind depth (figs. 1-2 direction clips are inserted into the receptacles) and a limited height (figs. 1-2, size of the opening).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 5-7, 9-10, 13-14, 16, 18-19, and 22 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagashima (2013/0033098) as applied to the claims above, and further in view of Lessard (6,852,924).
Regarding Claim 5: Nagashima lacks a specific teaching of the housing is formed from a material that shields from electromagnetic interference.
Lessard teaches the housing is formed from a material that shields from electromagnetic interference (col. 3 lines 13-26).
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to modify the apparatus of Nagashima by having the housing is formed from a material that shields from electromagnetic interference in order to allow for a better more secure electronic device by decreasing the electromagnetic interference effect on the overall apparatus which in turn decreases the chances of damage to the internal components which would require repair or replacement of the components.
Regarding Claim 6: Nagashima teaches the cover is formed from a material that shields from electromagnetic interference (paragraph [0028]).
Regarding Claim 7: Nagashima teaches the cover is formed from an aluminum material that shields from electromagnetic interference (paragraph [0028]), but lacks a specific teaching of the housing is formed from an aluminum material that shields from electromagnetic interferences. 
Lessard teaches the housing is formed from an aluminum material that shields from electromagnetic interferences (col. 3 lines 13-26).
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to modify the apparatus of Nagashima by having the housing is formed from an aluminum material that shields from electromagnetic interferences in order to allow for a better more secure electronic device by decreasing the electromagnetic interference effect on the overall apparatus which in turn decreases the chances of damage to the internal components which would require repair or replacement of the components.
Regarding Claim 9: Nagashima lacks a specific teaching of a seal provided between the cover and the housing.
Lessard teaches a seal (110) provided between the cover and the housing (fig. 1).
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to modify the apparatus of Nagashima by having a seal provided between the cover and the housing in order to allow for a better more secure electronic device by decreasing the electromagnetic interference effect on the overall apparatus which in turn decreases the chances of damage to the internal components which would require repair or replacement of the components.
Regarding Claim 10: Nagashima lacks a specific teaching of the cover and the housing shield from electromagnetic interference greater than the seal.

It would have been obvious to one having ordinary skills in the art at the time the invention was filed to modify the apparatus of Nagashima by having the cover and the housing shield from electromagnetic interference greater than the seal in order to allow for a better more secure electronic device by decreasing the electromagnetic interference effect on the overall apparatus which in turn decreases the chances of damage to the internal components which would require repair or replacement of the components.
Regarding Claim 13: Nagashima lacks a specific teaching of providing a seal about the perimeter of the housing; and pressing the cover against the housing to partially compress the seal while deforming the plurality of mechanical retainers.
Lessard teaches providing a seal (110) about the perimeter of the housing (fig. 1); and pressing the cover against the housing to partially compress the seal while deforming the plurality of mechanical retainers (figs. 1-2).
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to modify the apparatus of Nagashima by having a seal about the perimeter of the housing; and pressing the cover against the housing to partially compress the seal while deforming the plurality of mechanical retainers in order to allow for a better more secure electronic device by decreasing the electromagnetic interference effect on the overall apparatus which in turn decreases the chances of damage to the internal components which would require repair or replacement of the components.
Regarding Claim 14: Nagashima teaches forming the cover from an aluminum material that shields from electromagnetic interference (paragraph [0028]), but lacks a specific teaching of casting the housing from an aluminum material that shields from electromagnetic interferences 

It would have been obvious to one having ordinary skills in the art at the time the invention was filed to modify the apparatus of Nagashima by having the housing from an aluminum material that shields from electromagnetic interferences in order to allow for a better more secure electronic device by decreasing the electromagnetic interference effect on the overall apparatus which in turn decreases the chances of damage to the internal components which would require repair or replacement of the components.
Regarding Claim 16: Nagashima teaches forming the housing with a plurality of receptacles (13) about the perimeter of the cavity (fig. 1); forming the cover (4) with the plurality of mechanical retainers (10) about the perimeter (fig. 1) aligned with the plurality of receptacles (fig. 1); and deforming the plurality of mechanical retainers into the plurality of receptacles (figs. 1-2).
Regarding Claim 18: Nagashima teaches an electrical assembly comprising (fig. 1): a housing (11), with a cavity (fig. 1), an opening (fig. 1), and a series of receptacles (13) formed laterally about a perimeter (figs. 1-2) of the opening to a blind depth (figs. 1-2); electrical components housed within the cavity (shown in fig. 1); a seal (15) oriented about the perimeter of the opening (fig. 2); a cover (4) formed from an aluminum sheet material (paragraph [0028]) that shields from electromagnetic interference (paragraph [0028]), and sized to enclose the opening (figs. 1-2); and a plurality of mechanical retainers (10) formed about a perimeter of the cover and sized to align with the series of receptacles (figs. 1-2), to be mechanically deformed (figs. 1-2) into the series of receptacles to affix and retain the cover to the housing (figs. 1-2), but lacks a specific teaching of the housing being cast from an aluminum material that shields from electromagnetic interference.
Lessard teaches the housing being cast from an aluminum material that shields from electromagnetic interference (col. 3 lines 13-26).

Regarding Claim 19: Nagashima teaches wherein the electrical components comprise an onboard vehicle charger (paragraph [0020]); wherein no threaded fasteners attach the cover to the housing (figs. 1-2); and wherein the seal does not shield from electromagnetic interference (paragraph [0032]).
Regarding Claim 22: Nagashima teaches the plurality of mechanical retainers (10) is plastically deformed (figs. 1-2 so the elastic clips that become plastically deformed during use) into the series of receptacles to affix and retain the cover to the housing (figs. 1-2).

Response to Arguments
Applicant's arguments filed 3/10/2021 have been fully considered but they are not persuasive. In regards to claim 1 the applicant argues the prior art of Nagashima lacks a teaching of plastically deforming and points to the prior art of Nagashima teaching the mechanical retainers are elastically deformed. The examiner respectfully disagrees as the elastic deformation of Nagashima is in fact a form or plastic deformation and therefore reads on the claims as currently written. The applicant also argues the plastic deformation of the current application causes the mechanical retainers to be tamper proof and prevents disassembly of the cover from the house, but this language is not in the claims and therefore the argument is moot and therefore the claim is still considered rejected under Nagashima. In regards to Claims 2-7 and 9-11 the applicant merely states these claims are dependent upon claim 1 and . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL HAUGHTON whose telephone number is (571)272-9087.  The examiner can normally be reached on M-F 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841